 194DECISIONSOF NATIONALLABOR RELATIONS BOARDSadler Bros. Trucking&Leasing Co.,Inc. and Team-sters,Chauffeurs,Helpers&Taxicab Drivers LocalUnion 327,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case 26-RC-5176June 25, 1976DECISION AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Acting Regional Director for Region26 of the National Labor Relations Board, on Janu-ary 6, 1976, an election by secret mail ballot was con-ducted among the employees in the stipulated unit.At the conclusion of the election, the parties werefurnished a tally of ballots which showed that of ap-proximately 56 eligible voters 50 cast ballots, ofwhich 3 were void, 19 were for the Petitioner, 19 wereagainst Petitioner, and 9 were challenged. The chal-lenged ballots were sufficient in number to affect theresults of the election. Neither party filed objectionsto the conduct of the election or to conduct affectingthe results of the election.The Regional Director investigated the challengedballots and on March 19, 1976, issued his Report onChallenged Ballots. He recommended that: (1) theballots of Carroll Layne and Arthur Griffin shouldnot be opened or counted because they were untime-ly received; (2) two other ballots, because of theirmarkings, were void; (3) the challenges to the ballotsof Ronald Yates, Richard Poulton, and Billy Boldinshould be sustained; and (4) the challenges to theballots ofWilliamWinters and William Hamblinshould be overruled.The Employer filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the Regional Director's Report onChallenged Ballots and his recommendations to theBoard and the Employer's exceptions and brief, andhereby adopts the Regional Director's findings, con-clusions, and recommendations,' as modified below.1 In the absence of exceptions thereto, the Board adopts,pro forma,theRegional Director's recommendations that the challenges to the ballots ofRonald Yates, Richard Poulton,and Billy Boldin be sustained,and that oneother ballot,because of its marking,be voidedIn its first exception, the Employer alleges that theRegional Director erred in concluding that the bal-lots of Carroll F. Layne and Arthur J. Griffin bedeemed invalid and void because "untimely re-ceived."The ballots were mailed to all the employees, in-cluding Layne and Griffin, on Friday, January 23,1976. Included with each mailed ballot was a set ofinstructions, which specifically pointed out that to beeligible the return envelopes containing the ballotsmust be received at the Board's Resident Office nolater than 5 p.m. on Monday, February 9, 1976, thedeadline set by the stipulation of the parties. Laynehad moved from the address on theExcelsiorlist anddid not receive the first mailed ballot. Griffin hadfailed to follow instructions and sign the return enve-lope containing his first mailed ballot. Both weremailed a second ballot which each received and re-turned by mail on February 9. The second ballots ofboth Layne and Griffin were received in the ResidentOffice on the morning of February 10, prior to 10a.m., the date and time fixed by the stipulation forthe opening and counting of the ballots.Both the Employer and the Petitioner requestedthat these ballots, even though received after the 5p.m. deadline of the preceding day, be opened andcounted. However, the Board agent declared the bal-lots to be invalid because they were received after thedeadline set by the terms of the stipulation. Both par-ties challenged the Board agent's ruling. The Em-ployer contends that under the circumstances, therebeing no administrative inconvenience, the RegionalDirector's upholding of the agent's ruling and recom-mendation to invalidate these two ballots should beoverruled.We agree. The Regional Director had concludedthat since Layne's and Griffin's failure to insuretimely delivery of their ballots was due to their ownlack of diligence, their ballots should be invalidatedbecause they were untimely received. However, boththe Employer and the Petitioner, in effect, agreed towaive the deadline set by their stipulation for receiptof the mail ballots, when they requested the Boardagent to open and count these two ballots, and thenchallenged his ruling invalidating the ballots when herefused to do so. Since the parties agreed to waive thestipulated due date with respect to the ballots ofLayne and Griffin, we see no reason why the twoballots should not be opened and counted.' Accord-ingly,we overrule the Regional Director's invalida-The relevant portions of the Regional Director's report, i e,those towhich exceptions were filed,are attached hereto as an appendix2Although she adheres to her dissenting opinion expressed inHowardJohnson Company,221 NLRB 542 (1975), Chairman Murphy concurs in theresults herein solely because the parties agreed to accept the untimely re-ceived ballots225 NLRB No. 10 SADLER BROS.TRUCKING & LEASING CO.195tion of the ballots of Layne and Griffin and shalldirect that they be opened and counted.DIRECTIONIt is hereby directed that, as part of the investiga-tion to ascertain a representative for the purpose ofcollective bargaining among certain employees of Sa-dler Bros. Trucking & Leasing Co., Inc., in the unitset forth in section 12 of the Stipulation for Certifica-tionUpon Consent Election, the Regional Directorfor Region 26 shall, pursuant to the Board's Rulesand Regulations, within 10 days from the date of thisDecision and Direction, open and count the ballotsof Carroll Layne, Arthur Griffin, William Winters,and William Hamblin and, thereafter, prepare andcause to be served on the parties a revised tally ofballots and issue an appropriate certification basedon the revised tally of ballots.APPENDIXTHE CHALLENGED BALLOTSCarroll F. Layne andArthur J.GriffinThe ballots of Layne and Griffin were declared bythe Board agent conducting the ballot count to beinvalid becausetheywere received after the deadlineset by the terms of the stipulation for receipt of mailballots in the election.Both the Employer and thePetitioner challenged the Board Agent's ruling thatthe ballots were invalid.On January12, 1976,the election notices weremailed to the Employer. Copies were posted on Janu-ary 16, 1976. Thisnotice specifically states that if anyemployee has not receivedhis ballot byJanuary 29,he should contact the Resident Office in Nashville ortheRegionalOffice inMemphis.The telephonenumbers of these offices were also included in thisnotice.The ballots were mailed to all of the employ-ees on Friday,January 23, 1976.Included with each ballot mailed to the employeeswas a set of instructions containing the following lan-guage:To insure that your ballot is counted,itmust bereceivedby thedate shown.Mail your ballot im-mediately or sufficiently before this date to in-sure timely receipt.These instructions also specifically point out that tobe eligible the envelopes containing the ballots mustbe received no later than 5 p.m. on Monday, Febru-ary 9, 1976.The ballots of both Layne and Griffin were re-ceived in the Resident Office on the morning of Feb-ruary 10. Both Layne and Griffin had been mailedtheir ballots on January 23. Layne did not receive hisballot because he had moved from his address on theExcelsiorlist.Although he was admittedly aware ofinstructions to contact the NLRB if he had not re-ceived a ballot by January 29, he neglected to do sountil February 5, at which time he was mailed a sec-ond ballot. Layne testified that he did not receive hisballot until the morning of February 9. As he lives100 miles from Nashville and was not scheduled towork that day, he made arrangements with the Em-ployer to meet him half-way and he instructed theparty picking up his ballot tomailit to the ResidentOffice. Thus, it could not have been reasonably an-ticipated that the ballot would be received by theFebruary 9 deadline. Griffin had neglected to signthe envelope containing his ballot despite specific in-struction to do so, and it was necessary to send him asecond ballot. This second ballot was mailed to himon February 6. He received it on the 9th and mailedit on that same date. Griffin concedes that he did notread the instructions sent with the first ballot and,therefore, did not realize he had to sign the envelope.Since both Layne and Griffin were fully awarethat their ballots, to be counted, were to be receivedin the Resident Office no later than February 9, andsince their failure to insure timely delivery was due totheir own lack of diligence, their ballots are deemedto be invalid because they were untimely received.Accordingly, it is recommended that the voiding oftheir ballots be upheld and that their ballots not beopened and counted.William F.WintersThe ballot of William F. Winters was challengedby the Employer on the grounds that he terminatedhis employment with the Company prior to February10, 1976, the date that the ballots were counted.According to Mr. Sadler, Winters failed to showup for work after February 5, 1976, and he was there-fore considered to have voluntarily terminated hisemployment on that date. Although Winters couldnot recall the exact date that he terminated his em-ployment with the Company, he did conform that itwas sometime in February after he had alreadymailed in his ballot in the election. The ballot wasreceived in the Resident Office on January 30, 1976.Since there is no dispute that Winters was an em-ployee of the Company on the cutoff date and on thedate he mailed his ballot in the election, he is deemedto be an eligible voter.3Eck Miller Transportation Corporation,211 NLRB 251 196DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, it is recommended that the challengeto the ballot of William F. Winters be overruled.William P. HamblinThe ballot of William P. Hamblin was challengedby the Employer on the grounds that he had volun-tarily terminated his employment with the Companyprior to the date that the ballots were counted.According to Mr. Sadler, Hamblin made his lastrun for the Company on January 27, 1976. Sadlerstated that shortly prior thereto Hamblin had re-quested a 30-day leave of absence indicating at thattime he had taken a position elsewhere. Sadler statesthat he told Hamblin that he would have to conferwithMr. Glynn Sadler, president of the Company,and that Hamblin should contact him the followingmorning to ascertain whether he would be granted aleave of absence. Sadler explained that Hamblinfailed to call him and that he has not heard from himsince. He says that Hamblin failed to make a sched-uled run on January 28 and is, therefore, no longerconsidered an employee of the Company.Hamblin denies that he was instructed to call backfollowing his conversation with Mr. Sadler to ascer-tain whether he had been granted a leave of absence,and he says he left with the understanding that hehad been granted a month's leave of absence. Ham-blin stated that he was instructed to call back thefollowing day to check whether the Company hadfound a replacement for him, and he concedes hefailed to do so.Regardless of whether Hamblin was on a leave ofabsence or terminated after January 27, 1976, the ev-idence established that he was employed by theCompany on the cutoff date and on the date hemailed his ballot to the Resident Office. AlthoughHamblin was unable to recall the exact date that hemailed his ballot to the Resident Office, he did recall5Mercy College,212 NLRB 925that it was prior to the time that he requested a leaveof absence. This is verified by the postmark on theenvelope which indicates that the ballot was mailedon January 26, 1976.Since Hamblin was employed by the Company onthe cutoff date and on the date he mailed his ballotto the Resident Office he was eligible to vote in theelection.4Accordingly, it is recommended that the challengeto the ballot of William P. Hamblin be overruled.Additional Challenged BallotsThe parties challenged the Board agent's determi-nation that two ballots were invalid because they hadbeen improperly marked.One ballot, which was challenged by the Employ-er, had the "yes" square blacked in and an "X" in the"no" square . . . The Employer asserts that this is avalid ballot because the intention of the voter was tovote "no." It is the Employer's contention that afterthe voter had inadvertently placed an "X" in the"yes" square he attempted to erase it by blocking outthe entire square. The Employer argues that becauseitwas a mail ballot election and a Board agent wasnot readily available to provide assistance, the factthat the ballot was not marked in the conventionalway should not affect its validity.The Employer concedes that Board precedent sup-ports the position that the manner in which the ballotwas marked warrants a conclusion that the ballotwas invalid. In similar circumstances, the Board hasruled that the intention of the voter was not free fromdoubt and that the ballot was, therefore, void.'Accordingly, it is concluded that the ballot wascorrectly determined to be void.Eck Miller Transportation Corporation,citedsupra